Title: From Thomas Jefferson to James Gibbon, 12 April 1821
From: Jefferson, Thomas
To: Gibbon, James


Dear Sir
Monticello
Apr. 12. 21.
I have just recieved a letter from mr Dearborn collector of Boston informing me he had forwarded to your office 3. boxes of wine from Marseilles, noting the amount of duties & freight at 17. D 05. c this sum I have requested Capt Peyton to remit to him immediately and to pay any additional expences incurr and the object of the present letter is to ask the favor of you to have the boxes delivered to him, and to accept the assurances of my great esteem & respect.Th: Jefferson